By JUDGE COLLIER.
The.facts of this case bring before us for examination, the following questions, 1st. was it competent for the complainants to exhibit their bill for a specific performance against the defendant, George Morgan; 2d, could the judgment creditors of Morgan, be compelled to litigate with the complainants, their right to have •the lots in question sold, for the satisfaction of their judgments? 3d. have the judgment creditors acquired a lien upon the lots, paramount to the equitable title of the complainants!
1st. The right of the complainants to exhibit their bill for a specific performance against the defendant, George Morgan, was not denied by the defendant; it may therefore be sufficient to remark, that it is the appropriate office of chancery, to enforce the specific performance of agreements for the sale of land. The doctrine upon this subject is extensively considered in Maddock’s Chancery, 288, et post, 'and in the appendix to Reeves’ Domestic Relations, 379, where he treats of the powers of chancery. 2nd. The prevention of litigation under some circumstances, forms a subject for chancery jurisdiction. Where a person has a right, which various persons may controvert in different actions, to prevent multiciplicity of suits, equity will lend its aid, and direct an issue to try the right. Let us inquire if the facts of this cause do not bring it within the operation of this rule. It is alleged in the bill that there are several lots levied on, as the property of the, *386Morgan. Now each of these may be purchased different’persons, and the complainants subjected to an action, at the suit of each purchaser, to try the title. In this point of view, the case is clearly within the principle, which chancery entertains bills of peace. In Lord Tenham v. Hubert,a Lord Hardwick observes, Clit is certain where a man sets up a general exclusive right, and where the persons who controvert with him are numerous, and he cannot by one or two actions at law, quiet that right, he may come into this Court, first by a bill, which is called a bill of peace, and the Court will direct an issue to determine the right.”
It is no objection in such case, to the interference of chancery, that the complainant has not established at law, the right which the bill seeks to quiet; if the parties who controvert it arc so numerous, as to render an issue indispensable, to save multiplicity of suits, chancery will entertain a bill.b In the case before the Court, we incline the less favorably to an objection, that the complainants were premature in seeking to coerce the defendants to litigate their- rights, to subject the lots in question to their judgments, because from the shewing made, the complainants could not defend their title at law, and would evidently be compelled to resort to chancery to make it available; and hence it cannot be important in point of law, whether the complainants be now permitted to assert their equitable' title, against the judgment creditors of the defendant, Morgan, or wait until actions shall be brought against them, to recover the possession of the property by the purchasers, under their executions. It is not conceived to be necessary in bills of peace, that there should appear to be any privity or connexion between the defendants. There are cases where bills of peace have been brought, though there has been a general right claimed by the plaintiffs, an<^ ye^ 110 Privity between the plaintiffs and defendants, nor any general right on the part of the defendants.c
3d. It may now be considered as settled beyond dispute, that the equitable title shall prevail against the creditors and purchasers of him who has a naked legal title. In Finch v. Earl of Winchelsea,d it was decided that if an individual agrees to purchase an estate, and pays the purchase money, his equity is paramount to that of one who becomes a judgment creditor of the vendor, after the agreement and before the title is consummated. To the same effect is the case of Campbell, et al. v. Mosely.e *387It may be observed, that the complainants were not pellable, in order to secure their titles, to have their'bond and agreement for a conveyance registered, either as against purchasers, or creditors. But had registration been required by law, the defendants could not insist on its omission; for the delivery of possession by the defendant, Morgan, to the complainants, would be esteemed an equivalent act, and such as should put every man ordinarily cautious, upon inquiry, as to the title.a Hence, we believe that the jurisdiction of chancery is sustainable, and that the decree of the Circuit Court is erroneous. We therefore direct, that the decree be reversed and the cause remanded.
Reversed and remanded.
Chief Justice Lipscomb, and Judges White and CbeNshaw, not sitting.

 2 Atk. 483, and 1 Har. C 106.


 2 J. Ch. R. 281.


 1 Mad. Ch. 138.


 1 P. Wms. 278.


 Littell’s sel. *cases 358,


 Ante 233.